
	
		II
		Calendar No. 105
		112th CONGRESS
		1st Session
		S. 745
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative day, April 5),
			 2011
			Mr. Schumer (for
			 himself, Mr. Blumenthal,
			 Mr. Merkley, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			July 19, 2011
			Reported by Mrs. Murray,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to protect certain
		  veterans who would otherwise be subject to a reduction in educational
		  assistance benefits, and for other purposes.
	
	
		1.Protection for certain
			 veterans otherwise subject to reduction in educational assistance
			 benefits
			(a)In
			 generalNotwithstanding paragraph (1)(A)(ii) of section 3313(c)
			 of title 38, United States Code (as amended by the Post-9/11 Veterans
			 Educational Assistance Improvements Act of 2010 (Public Law 111–377)), the
			 amount payable under that paragraph (or as appropriately adjusted under
			 paragraphs (2) through (7) of that section) for tuition and fees for pursuit by
			 an individual described in subsection (b) of an approved program of education
			 at a non-public institution of higher learning during the period beginning on
			 August 1, 2011, and ending on December 31, 2014, shall be the lesser of—
				(1)the established
			 charges for the program of education; or
				(2)an amount equal
			 to—
					(A)for the academic
			 year beginning on August 1, 2011, the established charges payable for the
			 program of education determined utilizing the table of the Department of
			 Veterans Affairs entitled Post-9/11 GI Bill 2010–2011 Tuition and Fee
			 In-State Maximums, published October 27, 2010 (75 Fed. Reg. 66193), as
			 if that table applied to the pursuit of the program of education by that
			 individual during that period; or
					(B)for an academic
			 year beginning on any subsequent August 1, the amount for the previous academic
			 year beginning on August 1 under this paragraph, as increased by the percentage
			 increase equal to the most recent percentage increase determined under section
			 3015(h) of such title.
					(b)Covered
			 individualsAn individual described in this subsection is an
			 individual entitled to educational assistance under chapter 33 of title 38,
			 United States Code, who, on or before January 4, 2011, was enrolled in a
			 non-public institution of higher learning in a State in which the maximum
			 amount of tuition per credit in the 2010–2011 academic year, as determined
			 pursuant to the table referred to in subsection (a)(2), exceeded $700.
			(c)DefinitionsIn
			 this section:
				(1)Approved program
			 of educationThe term approved program of education
			 has the meaning given that term in section 3313(b) of title 38, United States
			 Code.
				(2)Established
			 charges
					(A)In
			 generalThe term established charges, with respect
			 to a program of education, means the actual charges (as determined pursuant to
			 regulations prescribed by the Secretary of Veterans Affairs) for tuition and
			 fees which similarly circumstanced nonveterans enrolled in the program of
			 education would be required to pay.
					(B)Basis of
			 determinationEstablished charges shall be determined for
			 purposes of this paragraph on the following basis:
						(i)In the case of an
			 individual enrolled in a program of education offered on a term, quarter, or
			 semester basis, the tuition and fees charged the individual for the term,
			 quarter, or semester.
						(ii)In the case of an
			 individual enrolled in a program of education not offered on a term, quarter,
			 or semester basis, the tuition and fees charged the individual for the entire
			 program of education.
						(3)Institution of
			 higher learningThe term institution of higher
			 learning has the meaning given that term in section 3452(f) of title 38,
			 United States Code.
				
	
		1.Protection for certain
			 veterans otherwise subject to reduction in educational assistance
			 benefits
			(a)In
			 generalNotwithstanding paragraph (1)(A)(ii) of section 3313(c)
			 of title 38, United States Code (as amended by the Post-9/11 Veterans
			 Educational Assistance Improvements Act of 2010 (Public Law 111–377)), the
			 amount payable under that paragraph (or as appropriately adjusted under
			 paragraphs (2) through (7) of that section) for pursuit by a covered individual
			 of an approved program of education at a non-public institution of higher
			 learning during the period beginning on August 1, 2011, and ending on December
			 31, 2014, shall be the lesser of—
				(1)the established charges
			 for the program of education; or
				(2)an amount equal
			 to—
					(A)for the academic year
			 beginning on August 1, 2011, the established charges payable for the program of
			 education determined utilizing the table of the Department of Veterans Affairs
			 entitled Post-9/11 GI Bill 2010–2011 Tuition and Fee In-State
			 Maximums, published October 27, 2010 (75 Fed. Reg. 66193), as if that
			 table applied to the pursuit of the program of education by that individual
			 during that period; or
					(B)for an academic year
			 beginning on any subsequent August 1, the amount for the previous academic year
			 beginning on August 1 under this paragraph, as increased by the percentage
			 increase equal to the most recent percentage increase determined under section
			 3015(h) of such title.
					(b)Covered
			 individualsFor purposes of this section, a covered individual is
			 an individual who—
				(1)is entitled to
			 educational assistance under chapter 33 of title 38, United States Code;
				(2)on or before January 4,
			 2011, was enrolled in a non-public institution of higher learning in a State in
			 which the maximum amount of tuition per credit in the 2010–2011 academic year,
			 as determined pursuant to the table referred to in subsection (a)(2), exceeded
			 $700; and
				(3)has been enrolled in an
			 approved program of education at the same institution since such date.
				(c)DefinitionsIn
			 this section:
				(1)Approved program of
			 educationThe term approved program of education has
			 the meaning given that term in section 3313(b) of title 38, United States
			 Code.
				(2)Established
			 charges
					(A)In
			 generalThe term established charges, with respect
			 to a program of education, means the actual charges (as determined pursuant to
			 regulations prescribed by the Secretary of Veterans Affairs) for tuition and
			 fees which similarly circumstanced nonveterans enrolled in the program of
			 education would be required to pay, after the application of—
						(i)any waiver of, or
			 reduction in, tuition and fees; and
						(ii)any scholarship, or
			 other Federal, State, institutional, or employer-based aid or assistance (other
			 than loans and any funds provided under section 401(b) of the Higher Education
			 Act of 1965 (20 U.S.C. 1070a)) that is provided directly to the institution and
			 specifically designed for the sole purpose of defraying tuition and
			 fees.
						(B)Basis of
			 determinationEstablished charges shall be determined for
			 purposes of this paragraph on the following basis:
						(i)In the case of an
			 individual enrolled in a program of education offered on a term, quarter, or
			 semester basis, the tuition and fees charged the individual for the term,
			 quarter, or semester.
						(ii)In the case of an
			 individual enrolled in a program of education not offered on a term, quarter,
			 or semester basis, the tuition and fees charged the individual for the entire
			 program of education.
						(3)Institution of higher
			 learningThe term institution of higher learning has
			 the meaning given that term in section 3452(f) of title 38, United States
			 Code.
				2.Modification of
			 certain housing loan feesSection 3729(b)(2) of title 38, United
			 States Code, is amended—
			(1)in subparagraph
			 (C), by striking October 1, 2011 both places it appears and
			 inserting October 1, 2014; and
			(2)in subparagraph (D), by
			 striking October 1, 2011 both places it appears and inserting
			 October 1, 2012.
			
	
		July 19, 2011
		Reported with an amendment
	
